COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EDDIE ESTEP,                                   §             No. 08-19-00280-CR

                 Appellant,                      §                Appeal from the

  v.                                             §              205th District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                 State.                          §             (TC# 20150D04089)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 12, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alexandria Serra, the Appellant’s attorney, prepare

the Appellant’s brief and forward he same to this Court on or before October 12, 2020

       IT IS SO ORDERED this 14th day of September, 2020.


                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.